IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30392
                         Summary Calendar



FEDERAL DEPOSIT INSURANCE CORPORATION,
as manager of the FSLIC Resolution Fund,

                          Plaintiff-Appellant-Cross-Appellee,

versus

GERALD C. BARTON, WILLIAM W. VAUGHAN, BERNARD ILLE,
JOE W. WALSER, JR., JOSEPH V. OLREE,

                          Defendants-Appellees,

GERALD G. ROTHMAN, PETER R. KIRWIN-TAYLOR,
GILBERT I NEWMAN, JACK G. GOLSEN,
NORMAN L. PECK, ALBERT REICHMANN,

                          Defendants-Appellees-Cross-Appellants.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 94-CV-3294 K
                        - - - - - - - - - -
                          August 25, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Deposit Insurance Corporation (FDIC) appeals the

district court’s order awarding costs to defendants Barton,

Vaughan, and Walser pursuant to Fed. R. Civ. P. 54(d).    The FDIC

argues that the defendants are not “prevailing parties” under

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-30392
                                -2-

Rule 54 because a claim is still pending in the district court.

The cross-appellants argue that the district court abused its

discretion in reducing the amount of the costs award by

$22,500.46.

     The district court’s finding that defendants Barton,

Vaughan, and Walser were “prevailing parties” was not an abuse of

discretion.   See Fogleman v. Aramco, 920 F.2d 278, 285 (5th Cir.

1991).   The district court’s determination of which costs were

necessary was not an abuse of discretion.   See Coats v. Penrod

Drilling Corp., 5 F.3d 877, 891-92 (5th Cir. 1993), reinstated in

relevant part, 61 F.3d 1113, 1118 (5th Cir. 1995) (en banc).

     AFFIRMED.